LOONEY, Justice
(dissenting).
I recognize that our appellate courts, construing the term “Injury sustained in the course of employment,” have repeatedly stated that, as a matter of law, an employe injured upon a public highway, going to or returning from his work, occasioned by a hazard or risk to which all travelers alike are subjected is not to be regarded as being within the course of his employment.
My dissent does not challenge that doctrine, but is based on the proposition that, the facts show the instant case to be an exceptional case and not controlled by that doctrine. It is true, appellee was injured on a public highway, from a hazard to which the traveling public was subjected, but at the time, he was en route to the place of his employment, to perform a service, special in nature, aside from and in addition to his regular daily task. Iiis regular work was to pick from the shaker blue lumps of salt that were later crushed, . reduced to hrine and evaporated; this had been his daily work for about two months before being injured; which required him (as were other general employes) to be at the mine by 7:30 A. M.; however, under a special arrangement, he was required to reach the mine at 6 :30 A. M. to cleanse toilets. For this special service, appellee was allowed one hour’s pay. It seems that, customarily, the company furnished transportation to employes desiring to avail themselves of the service, from its uptown plant to the mine, reaching the mine by 7:30. Appellee’s testimony is to the effect that, but for the special service undertaken at the behest of his employer, he would have ridden the truck on the occasion in question, hence, I cannot agree that the facts make of this a typical case of an employe injured on a public highway, within the purview of the decisions announcing that doctrine. However, the case described in the majority opinion doubtless presents such a typical case; but I respectfully dissent from the statement and insist that, the version of the majority in regard to the facts is incorrect and not borne out by the record.
The record discloses that appellee had been an employe of the Salt Company many years; had formerly worked at its uptown plant, but, at the time of the injury, was working at the mine, and had worked there since it was opened quite a number of years before. Just preceding the work he was performing at the time of being injured, appellee’s regular work had been that of janitor, requiring him to reach the mine by 7:30 A. M.; but, after beginning the work of separating the blue lumps of salt, about two months before being injured, he also took on the special service, requiring him to reach the mine an hour earlier (for which he was allowed an hour’s pay); after which, or at 7:30, he began his regular daily task.
The correctness of the statement just made is shown by the undisputed testimony of appellee: Asked:
“Q. What kind of work did you do out there at this mine? A. I was supposed to be janitor, cleaning up', but when (at the time) I got crippled, I was picking blue lumps off the shaker.
“Q. What is that? A. Picking lumps, what they call it, blue lumps that comes out on the shaker.
*706' “Q. Is that blue lumps of salt? A. Yes Sir. * * *
“Q. Did you have anything else to do out there besides picking up those lumps? A. Yes Sir.
“Q. What was it? A. I had to clean out the ladies’ restroom and the boys’ restroom. * * *
“Q. What time were you instructed by Mr. King (appellee’s foreman) to be on the job there in the mornings? A. He said for me to get out there not later than 6:30; to get out there early and clean the ladies’ toilet out the first thing. * * *
“Q. How much did the Morton Salt ■Company give you credit for (for cleaning toilets) ? A. They gave me credit for an hour; that is the contract between me and Mr. King. * * *
“Q. Did you commence picking up the lumps at 7:30 with the others? A. Yes Sir.
“Q. The janitor work was different from the other kind of work, separate from it ? A. It was separate from it. * * * ”
On cross examination, appellee was asked and answered as follows:
“Q. You mean you wouldn’t start picking lumps until you had cleaned up the restrooms? A. Not until I cleaned up the toilets because I had to get it done before 7:30. Those girls got there generally about 7:15. I hadn’t had that job but about a couple of months.
“Q. You hadn’t had that job but about a couple of months? A. That job there picking up lumps.
“Q. What had you been doing other than cleaning restrooms before you started picking lumps? A. I had been sweeping and cleaning the restrooms and all.
“Q. Did you continue to do that also after you started picking lumps? A. I just continued cleaning the restrooms. I didn’t do that until Mr. King come and asked me and told me he would give me an hour extra if I would go clean up the ladies’ restroom.
“Q. You got paid for nine hours a day? A. Nine hours a day.
“Q. And the other employes just worked eight hours a day? A. Yes.
“Q. And they all quit at four o’clock? A. Yes.
“Q. And you had been doing that a couple of months before your injury? A. Yes.
“Q. And prior to that time you just worked eight hours a day just like the rest of the boys? A. Yes.”
Appellee testified that at the time of the engagement to do' this special service, he was not directed by the company how he should reach the mine, or by what direction, stating: “When Mr. King told me to come out there early and clean the toilets up, he didn’t tell me which direction to come or anything like that.” In view of this undisputed testimony, I think it obvious that the statement in the majority opinion that “Mr. Grammar was in the 6:30 group; had worked in that group, as a janitor, five or six years, or ever since the plant started,” is incorrect and not borne out by the record.
In another connection, appellee was asked:
“Q. Did the Morton Salt Company furnish transportation? A. They did to the 7:30 people.
“Q. That is the main bunch of the employes ? A. That is the main bunch; them that has to get there earlier has to furnish their own way.
“Q. Did those 7:30 employes — the transportation that is furnished them by the Morton Salt Company — is it by automobile or some other way? A. By automobile truck; pick-up truck, they call it.
“Q. How many of them go that way? A. Them that take that way, sometimes they have got a truckload and sometimes only eight or ten. It is owing to how many they are working.
“Q. Have there been times that you went out there that way with the rest of them? A. Well, not very many.
“Q. Well, was there ever any time that you went out there where they carried you along with the others? A. Yes I did when I first went to work there, when the truck first started, when they didn’t take it off. They took it off for awhile. * * *
“Q. Where would the truck that carried the employes, where would it leave from, Mr. Grammar? A. It left from the office at the main plant, the old plant.
“Q. In Grand Saline? A. In town. * * *
“Q. Did they operate that truck and drive it out the same highway where you got injured? A. Yes.
“Q. Was there any other way the truck could go besides that route? A. No. * * *
*707•‘Q. Why didn’t you ride in the trade furnished by the Morton Salt Company that morning, Mr. Grammar? A. Because it didn’t go until I was supposed to be there. It didn’t get there early enough. * * *
“Q. At the time when you did go to work at 7:30, did you ride the truck out there? A. Yes.”
The undisputed testimony shows that ap-pellee’s regular employment required him to be at the mine by 7:30 A. M., and if pursuing that employment exclusively, would have received free transportation, and if injured en route as the result of a highway accident, undoubtedly such an injury would have been in the course of his employment. But, under the special arrangement requiring him to reach the mine by 6:30, no means of transportation having been furnished, appellee was free to walk the usual route traveled and, of necessity, was exposed to the risks and dangers of the highway. This exposure resulted exclusively from and was incident to the special arrangement, which was in addition to his regular employment, requiring him to reach the mine at 6:30 A. M. to clean toilets, an hour earlier than the time for beginning his regular daily task. I fail to observe any logical or reasonable difference between the case at bar and many in which recovery was allowed where an employe, diverted temporarily from his regular task, was required to perform a special service that exposed him to the dangers and risks of the highway, just as was appellee.
The following cases are illustrative: In Globe Indemnity Co. v. Industrial Accident Commission, 36 Cal.App. 280, 171 P. 1088, an award to a bookkeeper and clerk, injured while returning from crossing a street to mail a letter for his employer, was sustained. In Palmer v. Main, 209 Ky. 226, 272 S.W. 736, compensation was allowed to an apartment house janitor who was struck by an automobile on the street, when sent on an errand by the acting manager of the apartment. In Stockley v. School Dist., 231 Mich. 523, 204 N.W. 715, 718, compensation was allowed a school teacher en route to attend a teachers’ institute, as directed by the superintendent of his school. In this case, among other things, the court said: “The criterion is not necessarily that others are exposed to the same dangers of travel, but whether with reference to the nature of his employment the performance of a special service within the scope of such employment, in the interest of or by direction of his employer, particularly subjects an employé to the added danger out of which the accident arises.” In Bookman v. Lyle Culvert, etc., Co., 153 Minn. 479, 190 N.W. 984, compensation was allowed a clerical employe who was struck by an automobile while she was on the street to place her employer’s mail in a mail box. In Redner v. H. C. Faber & Son, 223 N.Y. 379, 119 N.E. 842, compensation was allowed a workman who was directed by his superintendent to go across the street to the plant of another trunk factory, operated by the same management, to letter a trunk, and on his return, after completing the work, was injured by a fall on the street from slipping on ice. In Kern v. Southport Mill, 174 La. 432, 141 So. 19, the injury complained of was held to have arisen out of and in the course of employment where a pipe-fitter, who had been directed to do some outside work, was struck by an automobile as he stepped from a street car on his way back to his employer’s mill. In Morse v. Port Huron, etc., Co., 251 Mich. 309, 232 N.W. 369, the injury complained of was held to have arisen out of the employment where an employe was on his way to make a bank deposit for his employer and was struck by an automobile as he was crossing the street to reach the bank. And, in Globe Indem. Co. v. MacKendree, 39 Ga. App. 58, 146 S.E. 46, 47, among other things, referring to recent decisions involving the Workmen’s Compensation Law, said that, “arising out of and in the course of the employment” was apparently receiving, in the majority of the latest cases, more liberal construction in favor of the employe than was formerly the case. The Editor of A.L.R. (Vol. 51, col. 2, p. 514); commenting upon recent compensation cases, had this to say: “The tendency of' the later cases towards a more liberal construction of the term ‘arising out of and in the scope of the employment’ is reflected in the view now most generally taken as to street risks. The majority of the jurisdictions, as shown by the following cases, permit the recovery of compensation where the employee received a street injury while in the course of his employment, although the employment may not have required his presence on the street continually, but only occasionally, or even on the one occasion on which he was injured; Massachusetts apparently being the only jurisdiction recently passing upon this question, to take a contra view.”
*708I submit that, in considering any question involving the construction and application of provisions of the Workmen’s Compensation Law, it should constantly be borne in mind that the law is to be given a liberal construction, to effectuate the purpose for which it was enacted, that is, to place the burden of all injuries to and deaths of employes, upon the industry involved.
I think it apparent from the cases cited, and many found in the Digests to the same effect, that the tendency of the more recent decisions is to materially circumscribe by exceptions the general rule announced in the cases cited by the appellant; at least, no tendency is revealed to enlarge the scope of the rule. It would be difficult, in my opinion, to find a material difference between appellee’s status at the time he was injured and that of employes involved in the cases cited where compensation was allowed under the Workmen’s Compensation Law. To hold otherwise under the facts, I respectfully submit, would, in effect, be to give the phrase “Injury sustained in the course of employment” a strict rather than a liberal construction, for, clearly, appellee was as much a casualty of the industry for which he labored as a soldier wounded upon the battlefield, and, in my opinion, should not be deprived of the benefits of the law by a narrow or casuistical construction.
Appellant offered no evidence. The testimony of appellee was undisputed, should be given a favorable consideration, and when this is done, in my opinion, the evidence authorized the verdict and judgment rendered in his favor. Therefore, I think the judgment below should have been affirmed.